Mangano, J.,
dissents and votes to affirm the judgment of conviction, with the following memorandum, in which Thompson, J., concurs: The majority is of the view that the defendant was deprived of a fair trial due to the trial court’s instructions to the jury concerning the defendant’s alibi defense.
I respectfully disagree.
During the course of Criminal Term’s instruction to the jury concerning the defendant’s alibi defense, the court employed the following language: "[i]f the proof as to the alibi when taken into consideration with all the other evidence raises a reasonable doubt in your mind as to the guilt of the defendant, he is entitled to an acquittal”. Defense counsel objected to this portion of the charge and requested that Criminal Term charge instead as follows: "alibi evidence—if it is accepted by the jury—that in and of itself is enough to create a reasonable doubt, and [the jury] must find the defendant not guilty”.
This request was denied by Criminal Term.
The majority is of the view that this portion of Criminal Term’s charge was erroneous and that the defense counsel’s request to charge should have been granted.
I respectfully disagree. The particular language employed by Criminal Term has been expressly and consistently held to be a proper statement of the law (see, People v Barbato, 254 NY 170; People v Elmore, 277 NY 397, 405-406; People v Allocca, 183 App Div 571; People v Montlake, 184 App Div 578; 1 CJI [NY] 12.10, p 696).
Accordingly, the majority’s reliance on this purported error is misplaced, and its "fair trial” analysis must therefore be rejected.
*749The other portions of Criminal Term’s charge on the alibi defense, with which the majority finds fault, do run afoul of established precedent (see, People v Victor, 62 NY2d 374; People v Knowell, 94 AD2d 255; People v Rudd, 100 AD2d 857). However, no objection was interposed by the defense to these errors and, therefore, they were not preserved for appellate review as a matter of law (see, CPL 470.05 [2]; People v Hoke, 62 NY2d 1022; People v Little, 62 NY2d 1020; People v Walker, 104 AD2d 573).
Moreover, these unpreserved errors, standing alone, do not warrant review in the interest of justice given the strong evidence of defendant’s guilt and the court’s instructions, which taken as a whole (see, People v Canty, 60 NY2d 830, 832; People v Russell, 266 NY 147, 153), adequately conveyed to the jury the applicable law governing its deliberations (see, People v Beckles, 115 AD2d 749).